1

2

3

4

5

6

7

8
                              UNITED STATES DISTRICT COURT
9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                   SOUTHERN DIVISION
11

12 LAUREN E. KOLAR,                            Case No. 8:18-cv-01409 JLS-JDE
13              Plaintiff,                     JUDGMENT
14                      v.                     The Honorable Josephine L. Staton
15 THE UNITED STATES OF                        United States District Judge
     AMERICA, et al.,
16
                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                           1
1         On March 30, 2020, the Court granted Defendant’s motion for summary judgment
2    as to all claims. It is therefore ORDERED, ADJUDGED, and DECREED as follows:
3               1. Plaintiff shall take nothing.
4               2. All of Plaintiff’s claims are DISMISSED WITH PREJUDICE.
5               3. Judgment is entered in favor of Defendant.
6               4. Defendant, the United States of America, shall recover costs from the
7                  Plaintiff, Lauren E. Kolar.
8         IT IS SO ORDERED.
9
10   Dated: April 03, 2020
11

12
                                      HONORABLE JOSEPHINE L. STATON
13                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
